Title: To Thomas Jefferson from Migneron de Brocqueville, 10 August 1788
From: Brocqueville, Migneron de
To: Jefferson, Thomas


          
            
              Monseigneur
            
            Bordeaux Le 10 Aoust 1788
          
          La protection Distinguée que vous accordés aux Arts, m’encourage à prier votre Excellence D’accepter un mémoire que j’ai l’honneur de lui envoier cy inclus, qui contient La description d’un Pont et d’un petit hopital que j’ai construit ici en Bois amelioré et ceintré suivant mon nouveau Sistême.
          Ces deux premiers essais annoncent de quelle utilité peuvent être mes découvertes pour la construction des grands édifices qui, trop dispendieux en Pierre, est toujours une raison pour etre différée et Souvent pour n’être jamais exécutée.
          En priant votre Excellence de vouloir bien en accepter L’hommage j’ose espérer qu’elle accordera son indulgence à ce premier essai, et qu’elle daignera honnorer de Sa protection celui qui est avec un tres profond Respect de votre Excellence Monseigneur Le tres humble et tres obeissant serviteur,
          
            Migneron de Brocqueville ingénieur
          
        